Order filed, January 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00767-CV
                                 ____________

                          TIM WILSON SR., Appellant

                                         V.

                          FRIEDA WILSON, Appellee


                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 10-06-20425


                                      ORDER

      The reporter’s record in this case was originally due November 22, 2019.
2019. See Tex. R. App. P. 35.1. On December 23, 2019, the court reporter
attempted to file the record, but the record was rejected for non-compliance. To
date, the record has not been filed with the court

      We order Sheila May, the court reporter, to file the record in this appeal
within seven days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Sheila May does not timely file the record as ordered, the
Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.